DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, line 8, “the two ends” should be changed to --the first end and the second end--.
Regarding claim 1, line 10, “the rotational axis” should be changed to --the first rotational axis--.
Regarding claim 5, line 3, “preformed” should be changed to --performed--.
Regarding claim 8, line 1, “device base” should be changed to --wherein the device base--.
Regarding claims 2-18, they are dependent on claim 1.
Regarding claim 19, line 9, “the two ends” should be changed to --the first end and the second end--.
Regarding claim 19, line 11, “the rotational axis” should be changed to --the first rotational axis--.
Regarding claim 20, line 9, “the two ends” should be changed to --the first end and the second end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the pulley" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 10 should be dependent on claim 9.
Claim 11 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 11 should be dependent on claim 10.
Claim 12 recites the limitation "the adapter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 12 should be dependent on claim 10 or claim 11.
Claim 16 recites the limitation "the alignment aide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 16 should be dependent on claim 15.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US 2016/0071336 A1) (hereinafter Owen) in view of Baker (US 2016/0005246 A1) (hereinafter Baker).
Regarding claim 1, Owen teaches a vibration monitoring device for identifying a faulty component in a rotating system (see Abstract), wherein the rotating system comprises a rotating component [test component of the vehicle] (see Abstract), the device comprising: a device base [32], configured for attachment to a distal end of the rotating component (Para [0061], see Figs. 1-2), 
a housing [26] comprising a first end, attached to the device base (see Figs. 1-2); a second end (see Figs. 1-2); and a first rotational axis passing through the first end and the second end (Para [0061], see Figs. 1-2); a support platform having two parallel faces disposed within the housing [PCB] (Para [0067]); a motion sensor comprising a set of accelerometers [28a, 28b] disposed on the support platform (Para [0062, 0067], see Fig. 2);
wherein as the component rotates, it produces one or more vibrations which are measured by the motion sensor, wherein the measurement of the one or more vibrations is effective for the detection of a vibration signal (Para [0062-0065]), and wherein an analysis of the vibration signal is effective for the identification of the faulty component (Para [0072-0073, 0085]).
Owens fails to teach wherein the support platform is disposed within the housing such that the faces are orthogonal to the rotational axis and wherein when the device is attached to the distal end of the rotating component, the first rotational axis is coaxial with the second rotational axis of the rotating component. Baker teaches a vibration monitoring device (see Abstract) having a housing [38] comprising a first end, a second end, and a first rotational axis passing through the first end and the second end (see Figs. 3 and 9); a support platform [40] having two parallel faces disposed within the housing such that the faces are orthogonal to the rotational axis [face of circuit board 40 extends perpendicular to the axis A of rotation]; and wherein when the device is attached to a rotating component, the first rotational axis is coaxial to a second rotational coaxial of the rotating component (Para [0032], see Figs. 3-9).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Owens with Baker such that the support platform is disposed within the housing such that the faces are orthogonal to the rotational axis and wherein when the device is attached to the distal end of the rotating component, the first rotational axis and the second rotational axis are coaxial, in order to negate unwanted influences on measurements of the rotating component.
Regarding claim 2, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, in addition to wherein the support platform is a printed circuit board (Owens Para [0067]).
Regarding claim 3, Owens in view of Baker as applied to claim 2 above teaches the claimed invention, in addition to wherein the PCB comprises a processor unit operatively coupled to the set of accelerometers and a memory repository operatively coupled to the processor unit (Owens Para [0093], see Fig. 2).
Regarding claim 4, Owens in view of Baker as applied to claim 3 above teaches the claimed invention, in addition to wherein the PCB comprises a wireless transmitter operatively coupled to the processor unit, and wireless receiver unit, in communication with the wireless transmitter (Owens Para [0060, 0066], see Fig. 2).
Regarding claim 5, Owens in view of Baker as applied to claim 4 above teaches the claimed invention, in addition to wherein the processor unit performs a primary analysis of the vibration signal to yield a primary result which is wirelessly communicated by the transmitter to the receiver before a secondary analysis is performed to determine if the component is faulty (Owens Para [0066, 0072]).
Regarding claim 6, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, in addition to wherein the component has a reference vibration signature and the analysis identifies a difference between the reference vibration signature and the vibration signal (Owens Para [0058]).
Regarding claim 7, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, except for wherein the rotating system is an automobile engine. Owens teaches wherein the rotating system is part of an automobile (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Owens in view of Baker such that the rotating system is an automobile engine in order to monitor vibration in other components of the vehicle.
Regarding claim 8, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, except for wherein the device base comprises a base magnet for magnetic attachment of the device to a metal portion of the rotating component. Owens teaches the usage of adhesives to attach the device to a portion of the rotating component (Para [0061]). The Examiner takes Official Notice that it is commonly known in the art to utilize a magnet for magnetic attachment of a sensor device to a component. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to utilize a known alternative attachment method, such as a base magnet for magnetic attachment, in order to attach the sensor to the rotating component.
Regarding claim 9, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, in addition to wherein the rotating component is a pulley [transfer case having various rotating components such as a pulley] (see Owens Abstract, Figs.).
Regarding claim 13, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, in addition to wherein the rotating component is a shaft [transfer case having various rotating components such as a shaft] (see Owens Abstract, Figs.). Additionally, Baker teaches monitoring of a rotating shaft (see Baker Abstract, Figs.).
Regarding claim 14, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, in addition to wherein the device base comprises a threaded nut allowing attachment to the rotating component by replacement of an existing nut (Owens Para [0061], see Fig. 2).
Regarding claim 15, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, in addition to wherein an alignment aide is used to position the device onto the center of an accessible end of the rotating component (Owens Para [0061], see Figs. 1-2, see Baker Fig. 9).
Regarding claim 17, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, except for wherein the accelerometers are concentrically positioned about the rotational axis of the device such that the accelerometers are equally spaced about the rotational axis. Owens additionally teaches wherein the accelerometers can be configured to sense acceleration in the same axial direction (Owens Para [0009, 0062]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Owens in view of Baker such that the accelerometers are concentrically positioned about the rotational axis of the device such that they’re equally spaced from the axis in order to achieve collectively detect changes in acceleration in the same axial direction.
Regarding claim 18, Owens in view of Baker as applied to claim 1 above teaches the claimed invention, except for wherein an energy harvesting mechanism harvests a rotational energy generated by the rotating component and converts said rotational energy into an electrical energy which powers the device. Baker additionally teaches the usage of an energy harvesting mechanism which converts a rotational energy generated by the rotating component into electrical energy which powers the sensor assembly (Para [0025]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Owens in view of Baker such to comprise an energy harvesting mechanism to convert rotational energy generated by the rotating component into electrical energy which powers the device in order to provide power to the device.

Regarding claim 19, Owen teaches a rotating system configured for identification of a faulty component, the system comprising:
 a rotating component having a second rotational axis and an accessible distal end [test component of the vehicle] (see Abstract); a device base [32], configured for attachment to the distal end of the rotating component (Para [0061], see Figs. 1-2), 
a housing [26] comprising a first end, attached to the device base (see Figs. 1-2); a second end (see Figs. 1-2); and a first rotational axis passing through the first end and the second end (Para [0061], see Figs. 1-2); a support platform having two parallel faces disposed within the housing [PCB] (Para [0067]); a motion sensor comprising a set of accelerometers [28a, 28b] disposed on the support platform (Para [0062, 0067], see Fig. 2);
wherein as the component rotates, it produces one or more vibrations which are measured by the motion sensor, wherein the measurement of the one or more vibrations is effective for the detection of a vibration signal (Para [0062-0065]), and wherein an analysis of the vibration signal is effective for the identification of the faulty component (Para [0072-0073, 0085]).
Owens fails to teach wherein the support platform is disposed within the housing such that the faces are orthogonal to the rotational axis and wherein when the device is attached to the distal end of the rotating component, the first rotational axis is coaxial with the second rotational axis of the rotating component. Baker teaches a vibration monitoring device (see Abstract) having a housing [38] comprising a first end, a second end, and a first rotational axis passing through the first end and the second end (see Figs. 3 and 9); a support platform [40] having two parallel faces disposed within the housing such that the faces are orthogonal to the rotational axis [face of circuit board 40 extends perpendicular to the axis A of rotation]; and wherein when the device is attached to a rotating component, the first rotational axis is coaxial to a second rotational coaxial of the rotating component (Para [0032], see Figs. 3-9).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Owens with Baker such that the support platform is disposed within the housing such that the faces are orthogonal to the rotational axis and wherein when the device is attached to the distal end of the rotating component, the first rotational axis and the second rotational axis are coaxial, in order to negate unwanted influences on measurements of the rotating component.

Regarding claim 20, Owen teaches a method for identifying a faulty component in a rotating system (see Abstract), wherein the rotating system comprises a rotating component [test component of the vehicle] (see Abstract), the method comprising:
providing a vibration monitoring device comprising: a device base [32], configured for attachment to a distal end of the rotating component (Para [0061], see Figs. 1-2); a housing [26] comprising a first end, attached to the device base (see Figs. 1-2); a second end (see Figs. 1-2); and a first rotational axis passing through the first end and the second end (Para [0061], see Figs. 1-2); a support platform having two parallel faces disposed within the housing [PCB] (Para [0067]); a motion sensor comprising a set of accelerometers [28a, 28b] disposed on the support platform (Para [0062, 0067], see Fig. 2);
attaching the vibration device to the distal end of the rotating component; rotating the component such that it produces one or more vibrations which are detected by the motion sensor; measuring the vibrations by the motion sensor to detect a vibration signal (Para [0062-0065]), and analyzing the vibration signal for the identification of the faulty component (Para [0072-0073, 0085]).
Owens fails to teach wherein the support platform is disposed within the housing such that the faces are orthogonal to the rotational axis and wherein when the device is attached to the distal end of the rotating component, the first rotational axis is coaxial with the second rotational axis of the rotating component. Baker teaches a vibration monitoring device (see Abstract) having a housing [38] comprising a first end, a second end, and a first rotational axis passing through the first end and the second end (see Figs. 3 and 9); a support platform [40] having two parallel faces disposed within the housing such that the faces are orthogonal to the rotational axis [face of circuit board 40 extends perpendicular to the axis A of rotation]; and wherein when the device is attached to a rotating component, the first rotational axis is coaxial to a second rotational coaxial of the rotating component (Para [0032], see Figs. 3-9).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Owens with Baker such that the support platform is disposed within the housing such that the faces are orthogonal to the rotational axis and wherein when the device is attached to the distal end of the rotating component, the first rotational axis and the second rotational axis are coaxial, in order to negate unwanted influences on measurements of the rotating component.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,016,003 B2 (hereinafter the ‘003 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1 and 9-10, the claims corresponds to claim 1 of the ‘003 patent.
Regarding claims 1 and 11, the claims correspond to claim 2 of the ‘003 patent.
Regarding claims 1 and 12, the claims correspond to claim 3 of the ‘003 patent.
Regarding claims 1 and 16, the claims correspond to claim 4 of the ‘003 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861